Opinion issued May 4, 2021




                                      In The

                               Court of Appeals
                                     For The

                          First District of Texas
                             ————————————
                              NO. 01-20-00486-CV
                            ———————————
  1507 CALIFORNIA, LLC; 2212 DUNLAVY, LLC; 606 HAROLD, LLC;
              AND 306 STRATFORD, LLC, Appellants
                                        V.
        FAIRVIEW INVESTMENT FUND III, LP AND MONTROSE
             MULTIFAMILY MEMBERS II, LLC, Appellees


                    On Appeal from the 11th District Court
                            Harris County, Texas
                      Trial Court Case No. 2020-13888


                          MEMORANDUM OPINION

      Appellants have filed a motion to dismiss this appeal. More than ten days have

elapsed since the filing of the motion, and no party has objected to dismissal. See

TEX. R. APP. P. 10.3(a). No opinion has issued in this appeal. Accordingly, we grant
the motion and dismiss the appeal. See TEX. R. APP. P. 42.1(a)(1). We dismiss any

other pending motions as moot.

                                 PER CURIAM

Panel consists of Chief Justice Radack and Justices Goodman and Farris.




                                        2